Citation Nr: 1122295	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  06-18 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran served on active duty from September 1986 to September 1999.

In December 2009, the Board of Veterans' Appeals (Board) remanded the issues on appeal to the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO) for additional development.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Relevant private treatment records from N.A. Khan, M.D., dated from June 2009 to December 2010 were added to the claims files after the most recent supplemental statement of the case (SSOC) in January 2011 without a waiver of RO review.  See 38 C.F.R. § 20.1304 (2010).  According to a May 2011 Response Form, the Veteran declines to waive Agency of Original Jurisdiction for review prior to consideration by the Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will readjudicate the claims of entitlement to a disability rating higher than 20 percent for lumbar spine degenerative disc disease and entitlement to a disability rating higher than 10 percent for cervical spine degenerative disc disease after consideration of the evidence submitted following the January 2011 SSOC.

	If deemed necessary by the RO/AMC, the Veteran will be afforded any additional medical examinations and or clinical testing to ascertain the severity of the service-connected disorders.  See VAOPGCPREC 11-95 (Holding in part that the Board is not required to remand an appealed claim merely because of the passage of time when an adequate examination report was originally prepared, unless the severity of the disability has increased.); see also Palczewski v. Nicholson, 21 Vet. App. 174, (In an initial rating claim, the mere passage of time does not require VA to afford an additional medical examination, absent evidence or allegation of a deficiency in the evidence of record); Jones v. Brown, 7 Vet. App. 134 (1994) (Regarding VA's duty in increased rating claims to provide appropriate medical examinations).

2.  After completion of the above, if any additional evidence development has been undertaken, the RO should review the record, to include all additional evidence, and readjudicate the claims.  If any benefits sought on appeal remain denied, the Veteran and his representative should be issued an appropriate SSOC and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


